DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/11/2022 and 5/17/2022 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (U.S. Patent No. 10,021,458).
	Referring to claim 1, Taylor discloses a method and system for message interaction, applicable to a message processing client (see Figure 1).
	Taylor also discloses receiving at least one first interaction message, wherein the at least one first interaction message is sent from an audience client in a live-streaming room (see Figure 1 and Column 9, Lines 21-23).
	Taylor also discloses displaying the at least one first interaction message on a message processing page (see Figure 1 for displaying the comments made by users in the chat window).
	Taylor also discloses acquiring a second interaction message for a target interaction message in response to a message processing instruction on the target interaction message, wherein the target interaction message comprises a first interaction message selected on the message processing page (see Column 9, Lines 33-36 for a producer selecting an appropriate message in the chat window to be featured in the chat interface).
	Taylor also discloses sending the second interaction message to a target audience client in response to a message sending instruction on the second interaction message, wherein the target audience client is an audience client sending the target interaction message (see Column 9, Lines 33-36 and Column 9, Lines 42-44 for the producer (target audience client) featuring a comment displayed to the producer and the other users of the system, therefore the target audience client (which could be the producer or the other users of the system that reads the chat message) is an audience client sending the target interaction message).

	Referring to claim 2, Taylor discloses that acquiring the second interaction message for the target interaction message in response to the message processing instruction on the target interaction message comprises acquiring the second interaction message for the target interaction message by processing the target interaction message in response to triggering operation on a message processing control corresponding to the target interaction message (see Column 9, Lines 33-36 for a producer triggering an operation to feature an appropriate message in the chat interface 306).

	Referring to claim 3, Taylor discloses adjusting a display state of the message processing control, wherein the display state is configured to indicate a processing progress of the target interaction message (see Column 9, Lines 42-44 for the producer featuring a comment via the chat interface 306, therefore the display state of the target interaction message is changed by the producer).

	Referring to claim 9, Taylor discloses sending a message processing request to a third-party message processing client in response to the message forwarding instruction, wherein the message processing request carries the target interaction message, and the third-party message processing client is configured to generate the second interaction message by processing the target interaction message, and send the second interaction message to the target audience (see Column 9, Lines 25-26 for messages being sent to a moderator for approval).

	Referring to claim 10, Taylor discloses updating the target interaction to a message proceed page of the message processing client (see Column 9, Lines 42-44 for the producer featuring (updating) a comment via the chat interface 306).	


	Referring to claim 11, see the rejection of claim 1.

	Referring to claim 12, Taylor discloses displaying, by the target audience client, the second interaction message on a live-streaming page of the live-streaming room (see Figure 1 and Column 3, Line 64 through Column 4, Line 9).

	Referring to claims 13-14, see the rejection of claims 2-3, respectively.
	Referring to claim 20, see the rejection of claim 1.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Patent No. 10,021,458) in view of Cheung (U.S. Patent Application Publication 2016/0277335).
Referring to claim 4, Taylor discloses all of the limitations of claim 1, as well as acquiring the second interaction message (see the rejection of claim 1), but fails to teach a message replay instruction and a message reply input box used to initiate the message reply instruction, wherein the message reply input box is displayed in a message reply region on the message processing page.
Cheung discloses a message replay instruction and a message reply input box used to initiate the message reply instruction, wherein the message reply input box is displayed in a message reply region on the message processing page (see Paragraphs 0063-0065).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the chat interface, as taught by Taylor, to include the message reply instruction, as taught by Cheung, for the purpose of providing quick and efficient communication with people (see the bottom of Paragraph 0006 of Cheung). 

Claim 5 corresponds to claim 4, where Cheung also discloses acquiring interaction reply content and an identifier of the target audience client by the message reply input box, wherein the identifier is added into the message reply input box based on the message reply instruction and generating the second interaction message based on the identifier and the interaction reply content (see Paragraphs 0015, 0028 and 0062-0065).

Claim 6 corresponds to claim 4, wherein Cheung also discloses displaying the target interaction message in the message reply region (see Paragraph 0015).

Claim 7 corresponds to claim 4, wherein Cheung also discloses displaying the second interaction message in a display region of the target interaction message (see Paragraph 0015).

Claim 8 corresponding to claim 4, wherein Taylor discloses a chat interface in a live streaming room (see the rejection of claim 1) and Cheung also discloses acquiring a mass-texting reply message by the message reply input box and sending in group the mass-texting reply message to the audience client in the chat interface in response to a message sending instruction on the mass-texting reply message (see Paragraphs 0063-0065).

Referring to claims 15-19, see the rejection of claims 4-8, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


October 13, 2022